U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1 Name and Address of Issuer: Principal Life Insurance Company Variable Life Separate Account The Principal Financial Group Des Moines, IA 50392-2080 2 The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issues, check the box but do not list series or classes) X 3 Investment Company Act File Number: 811-05118 Securities Act File Number: 33-13481, 333-00101, 333-71521, 333-115269 333-65690, 333-100838, 333-89446, 333-81714 333-149363, 333-149215, 333-146896 4a Last day of fiscal year for which this notice if filed: December 31, 20 10 4b Check this box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer's fiscal ye ar). (See Instruction A.2) N/A Note: If the Form is being filed late, interest must be paid on the registration fee due. 4c Check box if this is the last time the issuer will be filing this Form. N/A 5 Calculation of registration fee: (i) Aggregate sale price of securities sold during the 33-13481 $ 2,857,044 fiscal year in reliance on rule 24f-2: 333-00101 115,146,210 333-71521 14,158,419 333-65690 21,673,760 333-100838 45,729,265 333-115269 46,773,419 333-146896 34,674,238 333-89446 49,500,517 333-149363 5,907,249 333-81714 418,196,689 333-149215 112,069,412 866,686,222 (ii) Aggregate price of shares redeemed 33-13481 $ 4,438,719 or repurchased during the fiscal year: 333-00101 117,605,974 333-71521 15,173,984 333-65690 12,271,520 333-100838 30,651,469 333-115269 29,162,657 333-146896 18,555,255 333-89446 39,125,363 333-149363 2,404,587 333-81714 334,621,784 333-149215 52,977,483 656,988,795 (iii) Aggregate price of shares redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: 0 (iv) Total available redemption credits [Add items 5(ii) and 5(iii)]: 656,988,795 (v) Net Sales - If Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]: 209,697,427 (vi) Redemption credits available for use in future years if Item 5(i) is less than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]" N/A (vii) Multiplier for determining registration fee (See Instruction c.9): 0.0001161 (viii) Registration fee due [Multiply Item 5(v) by Item 5(vii)] (enter "0" if no fee is due): 24,345.87 6 Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before [effective date of rescission of rule 24e-2], then report the amount of securities (number of shares or other units) deducted here: . If there is a number of shares or other units tha were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state the number here: . 7 Interest due-if this Form is being filed more than 90 days after the end of the issuer's fiscal yea (see Instruction D): + 0 8 Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7] $ 24,345.87 9 Date the registration fee and any interest payment was sent to the Commission's lockbox depository: 03/24/11 Method of Delive ry: X Wire Transfer N/A Mail or other means THE 24F-2 FEE IS PAID BY 33-13481. Signature This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated: Principal Life Insurance Company Variable Life Separate Account By /s/ Joyce N. Hoffman Joyce N. Hoffman Senior Vice President and Corporate Secretary Date: 24th day of March, 2011
